Name: Commission Regulation (EEC) No 3361/83 of 29 November 1983 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1984 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/30 Official Journal of the European Communities 30 . 11 . 83 COMMISSION REGULATION (EEC) No 3361 /83 of 29 November 1983 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1984 financial year expenditure in the last month of the financial year shall be based on physical operations plus stock levels in the preceding month ; whereas, therefore, stocks at the end of the year should be valued at the levels on 30 November ; Whereas it is not necessary to use the facility provided for in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 in respect of intervention stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1550 /83 (2), and in particular Article 8 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices shall be determined for calculating the. value of the agricultural products in intervention storage to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas these prices should therefore be based on the actual purchase prices paid by the intervention agencies during a reference period stretching from 1 January 1983 to the latest month for which the figures are known , including quantities carried over from 1982 and entered in the accounts on 1 January 1983 at their carry-over prices ; Whereas Commission Regulation (EEC) No 3184/83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the Guarantee Section of the EAGGF (3) provides that HAS ADOPTED THIS REGULATION : Article 1 The prices to be used for calculating the value of agri ­ cultural products in intervention storage to be carried forward to the 1984 financial year are set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 216 , 5 . 8 . 1978 , p. 1 . (2) OJ No L 1 58 , 16 . 6 . 1 983, p. 9 . (3) OJ No L 320 , 17 . 11 . 1983 , p. 1 . 30 . 11 . 83 Official Journal of the European Communities No L 335/31 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1984 financial year ; should be valued at the levels on 30 November 1983 (per tonne) Product ECU Belgium Bfrs Denmark Dkr Germany DM Greece Dr France FF Ireland £ Irl Italy Lit Luxem ­ bourg Lfrs Nether ­ lands F1 United Kingdom £ Common wheat of : IIIII I  bread-making quality 181,50 8 149 1 494 459 14 020 1 178 131,50 243 391 8 149 494 112,50  non-bread-making quality 177,00 7 947 1 457 448 13 673 1 149 128,50 237 357 7 947 482 109,50 Barley 177,50 7 970 1 462 449 13 712 1 152 129,00 238 027 7 970 . 483 110,00 Rye 185,50 8 329 1 527 469 14 329 1 204 134,50 248 755 8 329 505 115,00 Durum wheat 258,00 11 584 2 214 652 19 930 1 675 187,00 345 978 11 584 702 159,50 &gt;kimmed-milk powder 1 405,50 63 108 11 573 3 574 108 572 9 212 1 020,00 1 884 775 63 108 3 842 869,50 Butter 3 414,50 153 314 28 115 8 682 263 763 22 379 2 478,00 4 578 845 153 314 9 333 2 112,50 Olive oil 1 479,50 66 431 12 182 3 720 114 288 9 605 1 073,50 1 984 009 66 431 4 009 915,50 Dilseeds 382,00 17 152 3 145 961 29 509 2 480 277,00 512 262 17 152 1 035 236,50 Sugar 534,50 23 999 4 401 1 344 41 289 3 470 388,00 716 765 23 999 1 448 330,50 Tobacco : || \ li\  leaf 852,00 38 255 7015 2 142 60 970 5 531 618,00 1 142 532 38 255 2 309 527,00  processed 914,00 41 039 7 526 2 298 65 408 5 934 663,50 1 225 674 41 039 2 477 565,50  baled 1 253,50 56 283 10 321 3 152 96 830 8 138 909,50 1 680 943 56 283 3 397 775,50 ieef and veal : ll ll l  quarters 2 554,50 114 699 21 034 6 423 197 330 16 584 1 854,00 3 425 585 114 699 6 922 1 580,50  boned 3 067,50 137 733 25 258 7713 236 958 19915 2 226,00 4 113 517 137 733 8 312 1 897,50  preserved           